IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :            No. 34 WAP 2017
                              :
               Appellee       :            Appeal from the Order of the Superior
                              :            Court entered May 17, 2017 at No. 195
           v.                 :            WDA 2017
                              :
JOHN IRA BRONSON, JR.,        :
                              :
               Appellant      :



                                      ORDER


PER CURIAM
      AND NOW, this 22nd day of September, 2017, the Application for Leave to File

Exhibits is granted, and the Notice of Appeal is quashed. The Application for Stay is

dismissed as moot.